Exhibit 10.4

 

Best Buy Co., Inc.

Third Amended and Restated

Deferred Compensation Plan

Master Plan Document

--------------------------------------------------------------------------------

 

Effective January 1, 2001

 

 

Copyright © 2001

By Compensation Resource Group, Inc.

All Rights Reserved

 

--------------------------------------------------------------------------------


 

BEST BUY CO., INC.

THIRD AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 

Effective January 1, 2001

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Best Buy Co., Inc., a Minnesota corporation, and its subsidiaries.  This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

 

The Plan was initially adopted effective as of April 1, 1998.  The Plan was
amended and restated effective October 1, 1998, and subsequently amended and
restated effective July 1, 1999. The Plan is being amended and restated
effective January 1, 2001 (i) to eliminate the minimum deferral amount
requirement, (ii) to specifically authorize separate investment allocation among
the Measurement Funds for existing Account Balance sums and future
contributions, (iii) to allow Participants to change their investment elections
daily rather than monthly, (iv) to remove the list of Measurement Funds from the
Plan, (v) to make certain administrative changes relating to the enrollment
process, (vi) to remove superfluous provisions relating to stock option gain
deferral, and (vii) to make certain other clarifying modifications.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1                                 “Account Balance” shall mean, with respect
to a Participant, a credit on the records of the Company equal to the sum of (i)
the Deferral Account balance, (ii) the vested Company Contribution Account
balance and (iii) the vested Company Matching Account balance.  The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.2                                 “Accounting Firm” shall have the meaning set
forth in Section 3.8.

 

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Annual Salary, Bonus and Directors Fees that a
Participant elects to have, and is deferred, in accordance with Article 3, for
any one Plan Year.  In the event of a Participant’s Retirement, Disability

 

1

--------------------------------------------------------------------------------


 

(if deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.4                                 “Base Annual Salary” shall mean the annual
cash compensation relating to services performed during any calendar year,
whether or not paid in such calendar year or included on the Federal Income Tax
Form W-2 for such calendar year, excluding bonuses, commissions, overtime,
fringe benefits, stock options, relocation expenses, incentive payments,
non-monetary awards, directors fees and other fees, automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income).  Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that, had there been no such plan, the amount would have been
payable in cash to the Employee.

 

1.5                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 9, that are entitled to receive benefits under this Plan upon the death
of a Participant.

 

1.6                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

 

1.7                                 “Board” shall mean the board of directors of
the Company.

 

1.8                                 “Bonus” shall mean any compensation, in
addition to Base Annual Salary relating to services performed during any
calendar year, whether or not paid in such calendar year or included on the
Federal Income Tax Form W-2 for such calendar year, payable to a Participant as
an Employee under any Employer’s bonus and cash incentive plans, excluding stock
options.

 

1.9                                 “Business Day” shall mean any day other than
Saturday, Sunday or any legal holiday observed by the New York Stock Exchange.

 

1.10                           “Change in Control” shall mean the first to occur
of any of the following events:

 

(a)                                  Any “person” (as that term is used in
Section 13 and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”))
becomes the beneficial owner (as that term is used in Section 13(d) of the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
Company’s capital stock entitled to vote in the election of directors;

 

2

--------------------------------------------------------------------------------


 

(b)                                 During any period of not more than two
consecutive years, not including any period prior to the adoption of this Plan,
individuals who at the beginning of such period constitute the board of
directors of the Company, and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c), (d) or (e) of this Section) whose
election by the board of directors or nomination for election by the Company’s
stockholders was approved by a vote of at least three-fourths (¾ths) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

(c)                                  The shareholders of the Company approve any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than fifty percent (50%) of the
common stock of the surviving corporation immediately after the consolidation or
merger;

 

(d)                                 The shareholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; or

 

(e)                                  The shareholders of the Company approve the
sale or transfer of all or substantially all of the assets of the Company to
parties that are not within a “controlled group of corporations” (as defined in
Code Section 1563) in which the Company is a member.

 

1.11                           “Claimant” shall have the meaning set forth in
Section 14.1.

 

1.12                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

 

1.13                           “Committee” shall mean the committee described in
Article 12.

 

1.14                           “Company” shall mean Best Buy Co., Inc., a
Minnesota corporation, and any successor to all or substantially all of the
Company’s assets or business.

 

1.15                           “Company Contribution Account” shall mean (i) the
sum of the Participant’s Company Contribution Amounts, plus or minus (ii)
amounts credited or debited in accordance with all the applicable crediting and
debiting provisions of this Plan that relate to the Participant’s Company
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.

 

3

--------------------------------------------------------------------------------


 

1.16                           “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.5.

 

1.17                           “Company Matching Account” shall mean (i) the sum
of all of a Participant’s Company Matching Amounts, plus or minus (ii) amounts
credited or debited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participant’s Company Matching
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Matching Account.

 

1.18                           “Company Matching Amount” for any one Plan Year
shall be the amount determined in accordance with Section 3.6.

 

1.19                           “Deduction Limitation” shall mean the following
described limitation on a benefit that may otherwise be distributable pursuant
to the provisions of this Plan.  Except as otherwise provided, this limitation
shall be applied to all distributions that are “subject to the Deduction
Limitation” under this Plan.  If the Company determines in good faith prior to a
Change in Control that there is a reasonable likelihood that any compensation
paid to a Participant for a taxable year of the Employer would not be deductible
by the Employer solely by reason of the limitation under Code Section 162(m),
then to the extent deemed necessary by the Company to ensure that the entire
amount of any distribution to the Participant pursuant to this Plan prior to the
Change in Control is deductible, the Company may defer all or any portion of a
distribution under this Plan.  Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.9 below, even if such amount is being paid out in installments.  The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Company in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Code Section 162(m), or if earlier, the effective date of a Change
in Control.  Notwithstanding anything to the contrary in this Plan, the
Deduction Limitation shall not apply to any distributions made after a Change in
Control.

 

1.20                           “Deferral Account” shall mean (i) the sum of all
of a Participant’s Annual Deferral Amounts, plus or minus (ii) amounts credited
or debited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participant’s Deferral Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her Deferral Account.

 

1.21                           “Director” shall mean any member of the board of
directors of any Employer.

 

1.22                           “Directors Fees” shall mean the annual fees paid
by any Employer, including retainer fees and meetings fees, as compensation for
serving on the board of directors.

 

4

--------------------------------------------------------------------------------


 

1.23                           “Disability” shall mean a period of disability
during which a Participant qualifies for permanent disability benefits under the
Participant’s Employer’s long-term disability plan, or, if a Participant does
not participate in such a plan, a period of disability during which the
Participant would have qualified for permanent disability benefits under such a
plan had the Participant been a participant in a plan, as determined in the sole
discretion of the Committee.  If the Participant’s Employer does not sponsor
such a plan, or discontinues to sponsor such a plan, Disability shall be
determined by the Committee in its sole discretion.

 

1.24                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

 

1.25                           “Election Form and Plan Agreement” shall mean the
form(s) established from time to time by the Committee that a Participant
completes, signs and returns (or completes and submits online) to the Committee
to indicate participation in the Plan and/or to make an election under the Plan.
The terms of any Election Form and Plan Agreement may be different for any
Participant, and any Election Form and Plan Agreement may provide additional
benefits not set forth in the Plan or limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by the Company, the Employer and the Participant.

 

1.26                           “Employee” shall mean a person who is an employee
of any Employer.  The term “Employee” does not include any person performing
services purportedly as an independent contractor, consultant, or “leased”
worker, even if such person alleges or is found to be a “common-law employee” of
the Company and/or any of its subsidiaries, and such persons are not eligible to
participate in the Plan.

 

1.27                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) whose
Employees and/or Directors have been selected by the Board to participate in the
Plan.

 

1.28                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.29                           “401(k) Plan” shall be that certain Best Buy Co.,
Inc. Retirement Savings Plan dated October 1, 1990 and adopted by the Company,
as it may be amended from time to time.

 

1.30                           “In-Service Distribution” shall mean the payout
set forth in Section 4.1.

 

1.31                           “Participant” shall mean any Employee or Director
(i) who is selected to participate in the Plan, (ii) who elects to participate
in the Plan, (iii) who properly completes and submits an Election Form and Plan
Agreement and a Beneficiary Designation Form, (iv) whose Election Form and Plan
Agreement and Beneficiary Designation Form are accepted by the Committee, (v)
who commences participation in the Plan, and (vi) whose Election Form and Plan
Agreement has not terminated.  A spouse or former spouse of a Participant shall
not be

 

5

--------------------------------------------------------------------------------


 

treated as a Participant in the Plan or have an Account Balance under the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.

 

1.32                           “Plan” shall mean the Company’s Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time.

 

1.33                           “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.34                           “Pre-Retirement Survivor Benefit” shall mean the
benefit set forth in Article 6.

 

1.35                           “Quarterly Installment Method” shall be a
quarterly installment payment over the number of quarters selected by the
Participant in accordance with this Plan, calculated as follows: The Account
Balance of the Participant shall be calculated as of the close of business on
the last business day of the quarter.  The quarterly installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of quarterly payments
due the Participant.  By way of example, if the Participant elects a forty (40)
quarter Annual Installment Method, the first payment shall be one-fortieth
(1/40th) of the Account Balance, calculated as described in this definition. 
The following quarter, the payment shall be one-thirty-ninth (1/39th) of the
Account Balance, calculated as described in this definition.  Each quarterly
installment shall be paid on or as soon as practicable after the last business
day of the applicable quarter.  Unless the Committee determines otherwise,
quarterly installment payments shall be drawn on a pro-rata basis from each of
the applicable Measurement Funds used to determine amounts to be credited or
debited to the Participant’s Account Balance pursuant to Section 3.9 below.

 

1.36                           “Retirement”, “Retire(s)” or “Retired” shall
mean, with respect to an Employee, severance from employment from all Employers
for any reason other than a leave of absence, death or Disability on or after
the attainment of age sixty (60); and shall mean with respect to a Director who
is not an Employee, severance of his or her directorships with all Employers on
or after the attainment of age seventy (70).  If a Participant is both an
Employee and a Director, Retirement shall not occur until he or she Retires as
both an Employee and a Director, which Retirement shall be deemed to be a
Retirement as a Director; provided, however, that such a Participant may elect,
at least five years prior to Retirement and in accordance with the policies and
procedures established by the Committee, to Retire for purposes of this Plan at
the time he or she Retires as an Employee, which Retirement shall be deemed to
be a Retirement as an Employee.

 

1.37                           “Retirement Benefit” shall mean the benefit set
forth in Article 5.

 

1.38                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

 

6

--------------------------------------------------------------------------------


 

1.39                           “Termination of Employment” shall mean the
severing of employment with all Employers, or service as a Director of all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.  If a Participant is both
an Employee and a Director, a Termination of Employment shall occur only upon
the termination of the last position held; provided, however, that such a
Participant may elect, at least five years before cessation of employment with
all Employers and in accordance with the policies and procedures established by
the Committee, to be treated for purposes of this Plan as having experienced a
Termination of Employment at the time he or she ceases employment with all
Employers as an Employee.

 

1.40                           “Trust” shall mean one or more trusts established
pursuant to that certain Master Trust Agreement, dated as of April 1, 1998
between the Company and the trustee named therein, as amended from time to time.

 

1.41                           “Unforeseeable Financial Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, (ii) a loss of the Participant’s
property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

 

1.42                           “Years of Service” shall mean the total number of
years in which a Participant has been employed by one or more Employers, as
defined in Article IV of the 401(k) Plan.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to a select group of management and highly compensated
Employees and Directors of the Employers, as determined by the Committee in its
sole discretion.  From that group, the Committee shall select, in its sole
discretion, Employees and Directors to participate in the Plan.

 

2.2                                 Enrollment Requirements.  As a condition to
participation, each selected Employee or Director shall complete, sign and
return (or complete and submit online, to the extent available) to the Committee
an Election Form and Plan Agreement and a Beneficiary Designation Form, all
within thirty (30) days after he or she is selected to participate in the Plan. 
In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

2.3                                 Eligibility; Commencement of Participation. 
Provided an Employee or Director selected to participate in the Plan has met all
enrollment requirements set forth in this Plan and

 

7

--------------------------------------------------------------------------------


 

required by the Committee, including returning all required documents to the
Committee within the specified time period, that Employee or Director shall
commence participation in the Plan on the first day of the pay period commencing
in the Plan Year following the date on which the Employee or Director completes
all enrollment requirements.  If an Employee or a Director fails to meet all
such requirements within the period required, in accordance with Section 2.2,
that Employee or Director shall not be eligible to participate in the Plan until
the first day of the pay period commencing in the Plan Year following the
delivery to and acceptance by the Committee of the required documents.

 

2.4                                 Termination of Participation and/or
Deferrals.  If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole discretion, to (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant’s then Account Balance as a Termination Benefit subject to Article 7
and terminate the Participant’s participation in the Plan.

 

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1                                 Minimum Deferral.  There is no minimum
amount for deferral of Base Annual Salary, Bonus or Director’s Fees under the
Plan. If no election is made, the amount deferred shall be zero.

 

3.2                                 Maximum Deferral.

 

(a)                                  Base Annual Salary, Bonus and Directors
Fees. For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary, Bonus and/or Directors Fees up to the
following maximum percentages for each deferral elected:

 

Deferral

 

Maximum Amount

 

Base Annual Salary

 

75

%

Bonus

 

100

%

Directors Fees

 

100

%

 

(b)                                 Notwithstanding the foregoing, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount, with respect to Base Annual Salary, Bonus and
Directors Fees shall be limited to the amount of

 

8

--------------------------------------------------------------------------------


 

compensation not yet earned by the Participant as of the date the Participant
submits an Election Form and Plan Agreement to the Committee for acceptance.

 

3.3                                 Election to Defer; Effect of Election Form
and Plan Agreement.

 

(a)                                  Elections.  For each Plan Year, the
Participant shall make an irrevocable deferral election for that Plan Year, and
such other elections as the Committee deems necessary or desirable under the
Plan.  For these elections to be valid, the Election Form and Plan Agreement
must be completed and submitted by the Participant, timely delivered to the
Committee, in accordance with its rules and procedures, before the end of the
Plan Year preceding the Plan Year for which the election is made.  If no such
Election Form and Plan Agreement is timely delivered for a Plan Year, the Annual
Deferral Amount shall be zero for that Plan Year.

 

(b)                                 Effect of Termination on Pending Election. 
Upon the occurrence of a Termination of Employment, any pending election shall
be automatically terminated.

 

3.4                                 Withholding of Annual Deferral Amounts.  For
each Plan Year, the Base Annual Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Annual Salary payroll in
equal amounts, as may be adjusted from time to time for increases and decreases
in Base Annual Salary.  The Bonus and/or Directors Fees portion of the Annual
Deferral Amount shall be withheld at the time the Bonus or Directors Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.

 

3.5                                 Company Contribution Amount.  For each Plan
Year, the Company, in its sole discretion, may, but is not required to, credit
any amount it desires to any Participant’s Company Contribution Account under
this Plan, which amount shall be for that Participant the Company Contribution
Amount for that Plan Year.  The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year.  The Company Contribution Amount, if any, shall be credited as of the
date(s) selected by the Company.

 

3.6                                 Company Matching Amount.  For each Plan
Year, the Company, in its sole discretion, may, but is not required to, credit
to each Participant’s Company Matching Account a Company Matching Amount for any
Plan Year equal to a percentage of all or a portion of the Participant’s Annual
Deferral Amount for such Plan Year.  Such Company Matching Amount may, but need
not be, coordinated with any matching contribution made to the 401(k) Plan on
the Participant’s behalf for the plan year of the 401(k) Plan that corresponds
to the Plan Year.  The Company Matching Amount, if any, shall be credited as of
the date(s) selected by the Company, which may, but need not be, the same
date(s) that matching contributions are credited under the 401(k) Plan.

 

9

--------------------------------------------------------------------------------


 

3.7                                 Investment of Trust Assets.  The trustees of
the Trust shall be authorized, upon written instructions received from the
Committee or investment manager appointed by the Committee, to invest and
reinvest the assets of the Trust in accordance with the applicable trust
agreements, including the disposition of Company stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.

 

3.8                                 Vesting.

 

(a)                                  A Participant shall at all times be one
hundred percent (100%) vested in his or her Deferral Account.

 

(b)                                 A Participant shall be vested in his or her
Company Contribution Account, if any, and any earnings credited thereon pursuant
to Section 3.9 below, in accordance with the vesting schedule established by the
Company in its sole discretion.

 

(c)                                  A Participant shall be vested in his or her
Company Matching Account, and any earnings credited thereon pursuant to Section
3.9 below, as follows: (i) with respect to all benefits under this Plan other
than the Termination Benefit, a Participant’s vested Company Matching Account
shall equal one hundred percent (100%) of such Participant’s Company Matching
Account; and (ii) with respect to the Termination Benefit, a Participant’s
Company Matching Account shall vest on the basis of the Participant’s Years of
Service at the time the Participant experiences a Termination of Employment, in
accordance with the following schedule:

 

Years of Service at Date of
Termination of Employment

 

Vested Percentage of
Company Matching Account

 

Less than 2 years

 

0

%

2 years or more, but less than 3

 

20

%

3 years or more, but less than 4

 

40

%

4 years or more, but less than 5

 

60

%

5 years or more

 

100

%

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 3.8, in the event of either (i) a Change in Control,
or (ii) a termination of the Plan as described in Section 11.1 below, a
Participant’s Company Contribution Account and Company Matching Account shall
immediately become one hundred percent (100%) vested (if it is not already
vested in accordance with the above vesting schedules).

 

(e)                                  Notwithstanding subsection (d), the vesting
schedule for a Participant’s Company Contribution Account and Company Matching
Account shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to

 

10

--------------------------------------------------------------------------------


 

become effective.  In the event that all of a Participant’s Company Contribution
Account and/or Company Matching Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Section 280G.  In
such case, the Committee must provide to the Participant within fifteen (15)
business days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”).  The
opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Code Section
280G and contain supporting calculations.  The cost of such opinion shall be
paid for by the Company.

 

3.9                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance, which solely for
purposes of this Section 3.9 shall include the Participant’s Company
Contribution Account and Company Matching Account regardless of vesting status, 
in accordance with the following rules:

 

(a)                                  Election of Measurement Funds.  A
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form and Plan
Agreement, one or more Measurement Fund(s) (as described in Section 3.9(c)
below) to be used to determine the additional amounts to be credited or debited
to his or her Account Balance for the first day in which the Participant
commences participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the next sentence. Commencing with the first day that follows
the Participant’s commencement of participation in the Plan and continuing
thereafter for each subsequent day in which the Participant participates in the
Plan, the Participant may (but is not required to) elect, by submitting an
Election Form and Plan Agreement to the Committee that is accepted by the
Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. The Participant may change
the percentage of future contributions to be invested in each Measurement Fund
and/or elect to have all or part the Participant’s previously invested Account
Balance transferred among the Measurement Funds at any time. If an election is
made in accordance with this Subsection (a), it shall be effective as soon as
administratively practicable after the election is made.  Generally, an election
shall become effective on the day such election is made if such election is
received before 3:00 PM CT on any Business Day, and any election received after
3:00 PM CT on a Business Day, or any election received on a day other than a
Business Day, shall be effective as of the next Business Day.  Any election
shall continue thereafter

 

11

--------------------------------------------------------------------------------


 

for each subsequent day in which the Participant participates in the Plan,
unless changed in accordance with this Subsection (a).

 

(b)                                 Proportionate Allocation.  In making any
election described in Section 3.9(a) above, the Participant shall specify on the
Election Form and Plan Agreement, in increments of one percentage point (1%),
the percentage of his or her Account Balance to be allocated to a Measurement
Fund (as if the Participant was making an investment in that Measurement Fund
with that portion of his or her Account Balance).

 

(c)                                  Measurement Funds. The Participant may
elect one or more measurement funds described in the Election Form and Plan
Agreement and/or accompanying Plan enrollment materials, based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund. 
Each such action will take effect as of the first day of the calendar month that
follows by thirty (30) days the day on which the Committee gives Participants
advance written notice of such change.

 

(d)                                 Crediting or Debiting Method.  The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves.  A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, as determined by the
Committee in its sole discretion, as though (i) a Participant’s Account Balance
were invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such day, at the closing price on such date; (ii) the
portion of the Annual Deferral Amount that was actually deferred during any day
were invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such day, on the day on which such amounts are
actually deferred from the Participant’s Base Annual Salary through reductions
in his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such day, on the Business Day prior to the distribution, at the
closing price on such prior Business Day. The Participant’s Company Matching
Amount shall be credited to his or her Company Matching Account for purposes of
this Section 3.9(d) as of the close of business on the date(s) that matching
contributions are credited under the 401(k) Plan.  The Participant’s Company
Contribution Amount shall be credited to his or her Company Contribution Account
on any date(s) selected by the Company.

 

(e)                                  No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for

 

12

--------------------------------------------------------------------------------


 

measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund.  In the event that the Company or the trustees of the Trust, in their own
discretion, decide to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves.  Without
limiting the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company, and where applicable, the Participant’s
Employer.

 

3.10                           FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary and Bonus that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount.  If necessary, the Committee
may reduce the Annual Deferral Amount in order to comply with this Section 3.10.

 

(b)                                 Company Matching and Contribution Amounts. 
When a Participant becomes vested in a portion of his or her Company Matching
Account or Company Contribution Account, the Participant’s Employer(s) shall
withhold from the Participant’s Base Annual Salary and/or Bonus that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes.  If necessary, the Committee may reduce the
vested portion of the Participant’s Company Matching Account in order to comply
with this Section 3.10.

 

3.11                           Distributions.  The Company, or the trustees of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Company and the trustees of the Trust.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 4

In-Service Distribution; Unforeseeable Financial Emergencies

 

4.1                                 In-Service Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive a future “In-Service Distribution” from the Plan with respect
to all or a portion of such Annual Deferral Amount.  Subject to the Deduction
Limitation, the In-Service Distribution shall be a lump sum payment in an amount
that is equal to the portion of the Annual Deferral Amount for which the
Participant has elected to receive an In-Service Distribution plus or minus
amounts credited or debited in the manner provided in Section 3.9 above on that
amount, determined at the time that the In-Service Distribution  becomes payable
(rather than the date of a Termination of Employment).  Subject to the Deduction
Limitation and the other terms and conditions of this Plan, each In-Service
Distribution elected shall be paid out during a sixty (60) day period commencing
immediately after the last day of any Plan Year designated by the Participant
that is at least five Plan Years after the Plan Year in which the Annual
Deferral Amount is actually deferred.  By way of example, if a five year
In-Service Distribution is elected for Annual Deferral Amounts that are deferred
in the Plan Year commencing January 1, 2001, the five year In-Service
Distribution would become payable during a sixty (60) day period commencing no
earlier than January 1, 2007.

 

4.2                                 Other Benefits Take Precedence Over
In-Service Distribution.  Should an event occur that triggers a benefit under
Article 5, 6, 7 or 8, any Annual Deferral Amount, plus amounts credited or
debited thereon, that is subject to an In-Service Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1 but shall be paid
in accordance with the other applicable Article.

 

4.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and/or (ii)
receive a partial or full payout from the Plan.  The payout shall not exceed the
lesser of the Participant’s Account Balance, calculated as if such Participant
were receiving a Termination Benefit, or the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency.  If, subject to the sole discretion of
the Committee, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within sixty (60) days of the date of approval.  The payment of any amount
under this Section 4.3 shall not be subject to the Deduction Limitation.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5

Retirement Benefit

 

5.1                                 Retirement Benefit.  Subject to the
Deduction Limitation, a Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance.

 

5.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form and Plan Agreement to receive the
Retirement Benefit in a lump sum or pursuant to a Quarterly Installment Method
of twenty (20), forty (40) or sixty (60) quarters.  If the Participant’s Account
Balance at the time of Retirement is less than $10,000, the Committee, at its
discretion, may allow the Retirement Benefit to be paid in a lump sum.  The
Participant may annually change his or her election to an allowable alternative
payout period by submitting a new Election Form and Plan Agreement to the
Committee, provided that any such Election Form and Plan Agreement is submitted
at least 3 years prior to the Participant’s Retirement and is accepted by the
Committee in its sole discretion. The Election Form and Plan Agreement most
recently accepted by the Committee shall govern the payout of the Retirement
Benefit.  If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such benefit shall be payable in a lump
sum.  The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the last day of the Plan Year in
which the Participant Retires.  Any payment made shall be subject to the
Deduction Limitation.

 

5.3                                 Death Prior to Completion of Retirement
Benefit.  If a Participant dies after Retirement but before the Retirement
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
shall continue and shall be paid to the Participant’s Beneficiary (i) over the
remaining number of quarters and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived, or (ii) in a lump
sum, if requested by the Beneficiary and allowed in the sole discretion of the
Committee, that is equal to the Participant’s unpaid remaining Account Balance.

 

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1                                 Pre-Retirement Survivor Benefit.  Subject to
the Deduction Limitation, the Participant’s Beneficiary shall receive a
Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance if
the Participant dies before he or she Retires, experiences a Termination of
Employment or suffers a Disability.

 

6.2                                 Payment of Pre-Retirement Survivor Benefit. 
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form and Plan

 

15

--------------------------------------------------------------------------------


 

Agreement whether the Pre-Retirement Survivor Benefit shall be received by his
or her Beneficiary in a lump sum or pursuant to a Quarterly Installment Method
of twenty (20) or forty (40) quarters.  The Participant may annually change this
election to an allowable alternative payout period by submitting a new Election
Form and Plan Agreement to the Committee, which form must be accepted by the
Committee in its sole discretion.  The Election Form and Plan Agreement most
recently accepted by the Committee prior to the Participant’s death shall govern
the payout of the Participant’s Pre-Retirement Survivor Benefit.  If a
Participant does not make any election with respect to the payment of the
Pre-Retirement Survivor Benefit, then such benefit shall be paid in a lump sum. 
Despite the foregoing, if the Participant’s Account Balance at the time of his
or her death is less than $25,000, payment of the Pre-Retirement Survivor
Benefit may be made, in the sole discretion of the Committee, in a lump sum or
pursuant to a Quarterly Installment Method of not more than twenty (20)
quarters.  The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the last day of the Plan Year in
which the Committee is provided with proof that is satisfactory to the Committee
of the Participant’s death.  Any payment made shall be subject to the Deduction
Limitation.

 

ARTICLE 7

Termination Benefit

 

7.1                                 Termination Benefit.  Subject to the
Deduction Limitation, the Participant shall receive a Termination Benefit, which
shall be equal to the Participant’s vested Account Balance (with vesting
determined as of the date of the Participant’s Termination of Employment), if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability.

 

7.2                                 Payment of Termination Benefit.  If the
Participant’s Account Balance at the time of his or her Termination of
Employment is less than $25,000, payment of his or her Termination Benefit shall
be paid in a lump sum.  If his or her Account Balance at such time is equal to
or greater than that amount, the Participant may request and the Committee, in
its sole discretion, may allow the Termination Benefit to be paid in a lump sum
or pursuant to a Quarterly Installment Method of twenty (20) quarters.  The lump
sum payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the last day of the Plan Year in which the Participant
experiences the Termination of Employment.  Any payment made shall be subject to
the Deduction Limitation.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 8

Disability Waiver and Benefit

 

8.1                                 Disability Waiver.

 

(a)                                  Waiver of Deferral.  A Participant who is
determined by the Committee to be suffering from a Disability shall be excused
from fulfilling that portion of the Annual Deferral Amount commitment that would
otherwise have been withheld from a Participant’s Base Annual Salary, Bonus
and/or Directors Fees for the Plan Year during which the Participant first
suffers a Disability.  During the period of Disability, the Participant shall
not be allowed to make any additional deferral elections, but will continue to
be considered a Participant for all other purposes of this Plan.

 

(b)                                 Return to Work.  If a Participant returns to
employment, or service as a Director, with an Employer, after a Disability
ceases, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment or service and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form and Plan Agreement is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.

 

8.2                                 Continued Eligibility; Disability Benefit. 
A Participant suffering a Disability shall, for benefit purposes under this
Plan, continue to be considered to be employed, or in the service of an Employer
as a Director, and shall be eligible for the benefits provided for in Articles
4, 5, 6 or 7 in accordance with the provisions of those Articles. 
Notwithstanding the above, the Committee shall have the right to, in its sole
and absolute discretion and for purposes of this Plan only, and must in the case
of a Participant who is otherwise eligible to Retire, deem the Participant to
have experienced a Termination of Employment, or in the case of a Participant
who is eligible to Retire, to have Retired, at any time (or in the case of a
Participant who is eligible to Retire, as soon as practicable) after such
Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee’s determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5.  The Disability Benefit shall be paid in a
lump sum within sixty (60) days of the Committee’s exercise of such right.  Any
payment made shall be subject to the Deduction Limitation.

 

8.3                                 Short-Term Disability Waiver.  If a
Participant qualifies for and receives short-term disability benefits under any
short-term disability plan maintained by Participant’s Employer, the Participant
shall continue to be considered employed by the Employer for purposes of this
Plan and the Participant shall be excused from making deferrals under the

 

17

--------------------------------------------------------------------------------


 

Plan until the earlier of the date the short-term disability benefits expire or
the Participant returns to a paid employment status.  Upon such expiration or
return, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year.  If no election was made for that Plan Year, no
deferral shall be withheld.



ARTICLE 9

Beneficiary Designation

 

9.1                                 Beneficiary.  Each Participant shall have
the right, at any time, to designate his or her Beneficiary(ies) (both primary
as well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

9.2                                 Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee or
its designated agent.  A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time.  If the Participant names someone other than his or
her spouse as a Beneficiary of at least fifty percent (50%) of the Participant’s
benefits,  a spousal consent, in the form designated by the Committee, must be
signed by that Participant’s spouse and returned to the Committee.  Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

9.3                                 Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

 

9.4                                 No Beneficiary Designation.  If a
Participant fails to designate a Beneficiary as provided in Sections 9.1, 9.2
and 9.3 above or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

 

9.5                                 Doubt as to Beneficiary.  If the Committee
has any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its

 

18

--------------------------------------------------------------------------------


 

discretion, to cause the Company to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

 

9.6                                 Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant.

 

ARTICLE 10

Leave of Absence

 

10.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employment of the Employer, the Participant shall continue to
be considered employed by the Employer and the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.4.

 

10.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take an unpaid leave
of absence from the employment of the Employer, the Participant shall continue
to be considered employed by the Employer and the Participant shall be excused
from making deferrals until the earlier of the date the leave of absence expires
or the Participant returns to a paid employment status.  Upon such expiration or
return, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year.  If no election was made for that Plan Year, no
deferral shall be withheld.

 

ARTICLE 11

Termination, Amendment or Modification

 

11.1                           Termination.  Although the Company anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company will continue the Plan or will not terminate the Plan
at any time in the future.  Accordingly, the Company reserves the right to
discontinue its sponsorship of the Plan and/or to terminate the Plan at any time
with respect to any or all of the participating Employees and Directors, by
action of its board of directors.  Upon the termination of the Plan with respect
to the Employees and/or Directors of any Employer, the Election Form and Plan
Agreements of the affected Participants who are employed by that Employer, or in
the service of that Employer as Directors, shall terminate, and such affected
Participants (i) shall immediately become one hundred percent (100%) vested in
their Company Contribution Accounts and Company Matching Accounts as provided in
Section 3.8(d) above (subject to Section 3.8(e)), and (ii) shall have their
Account Balances (determined as if they had experienced a Termination of
Employment on the date of Plan termination or, if Plan termination occurs after
the date upon which a

 

19

--------------------------------------------------------------------------------


 

Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination) paid to them as follows: 
Prior to a Change in Control, if the Plan is terminated with respect to all of
the Employees and/or Directors of an Employer, the Company shall have the right,
in its sole discretion, and notwithstanding any elections made by the
Participant, to pay such benefits in a lump sum or pursuant to a Quarterly
Installment Method of up to sixty (60) quarters, with amounts credited and
debited during the installment period as provided herein.  If the Plan is
terminated with respect to less than all of the Employees and/or Directors of an
Employer, the Company shall be required to pay such benefits in a lump sum. 
After a Change in Control, the Company shall be required to pay such benefits in
a lump sum.  The termination of the Plan shall not adversely affect any benefits
to which a Participant or Beneficiary has become entitled under the Plan as of
the date of termination; provided however, that the Company shall have the right
to accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum or pursuant to a Quarterly Installment
Method using fewer quarters (provided that the present value of all payments
that will have been received by a Participant at any given point of time under
the different payment schedule shall equal or exceed the present value of all
payments that would have been received at that point in time under the original
payment schedule).

 

11.2                           Amendment.  The Company may, at any time, amend
or modify the Plan in whole or in part by the action of its board of directors;
provided, however, that: (i) no amendment or modification shall be effective to
decrease or restrict the value of a Participant’s Account Balance in existence
at the time the amendment or modification is made, calculated as if the
Participant had experienced a Termination of Employment as of the effective date
of the amendment or modification or, if the amendment or modification occurs
after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 or
Section 12.2 of the Plan shall be effective.  The amendment or modification of
the Plan shall not adversely affect any benefits to which a Participant or
Beneficiary has become entitled under the Plan as of the date of the amendment
or modification; provided, however, that the Company shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum or
pursuant to a Quarterly Installment Method using fewer quarters (provided that
the present value of all payments that will have been received by a Participant
at any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

 

11.3                           Election Form and Plan Agreement.  Despite the
provisions of Sections 11.1 and 11.2 above, if a Participant’s Election Form and
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Company may only amend or terminate such provisions with the
consent of the Participant.

 

20

--------------------------------------------------------------------------------


 

11.4                           Effect of Payment.  The full payment of the
applicable benefit under Articles 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Election Form and Plan
Agreement shall terminate.

 

ARTICLE 12

Administration

 

12.1                           Committee Duties.  Except as otherwise provided
in this Article 12, this Plan shall be administered by a Committee which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and (ii)
decide or resolve any and all questions including interpretations of this Plan,
as may arise in connection with the Plan.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

12.2                           Administration Upon Change In Control.  For
purposes of this Plan, the Company shall be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Upon and after the occurrence
of a Change in Control, the “Administrator” shall be an independent third party
selected by the trustee of the Master Trust and approved by the individual who,
immediately prior to such event, was the Company’s Chief Executive Officer or,
if not so identified, the Company’s highest ranking officer (the “Ex-CEO”).  The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
assets or assets of the Trust or select any investment manager or custodial firm
for the Plan or Trust.  Upon and after the occurrence of a Change in Control,
the Company must: (i) pay all reasonable administrative expenses and fees of the
Administrator; and (ii) supply full and timely information to the Administrator
or all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require.  Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the trustee of the Master
Trust only with the approval of the Ex-CEO.  Upon and after a Change in Control,
the Administrator may not be terminated by the Company.

 

21

--------------------------------------------------------------------------------


 

12.3                           Agents.  In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

12.4                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

12.5                           Indemnity of Committee.  The Company shall
indemnify and hold harmless the members of the Committee, and any Employee or
agent to whom the duties of the Committee may be delegated, and the
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

12.6                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements

 

13.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received

 

22

--------------------------------------------------------------------------------


 

by the Claimant.  All other claims must be made within one hundred eighty (180)
days of the date on which the event that caused the claim to arise occurred. 
The claim must state with particularity the determination desired by the
Claimant.

 

14.2                           Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, and shall notify the
Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the claim review procedure
set forth in Section 14.3 below.

 

14.3                           Review of a Denied Claim.  Within sixty (60) days
after receiving a notice from the Committee that a claim has been denied, in
whole or in part, a Claimant (or the Claimant’s duly authorized representative)
may file with the Committee a written request for a review of the denial of the
claim.  Thereafter, but not later than thirty (30) days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                  may review pertinent documents;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

 

14.4                           Decision on Review.  The Committee shall render
its decision on review promptly, and not later than sixty (60) days after the
filing of a written request for review of the denial, unless a hearing is held
or other special circumstances require additional time, in which case the
Committee’s decision must be rendered within one hundred twenty (120) days after
such date.  Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

23

--------------------------------------------------------------------------------


 

(a)                                  specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based; and

 

(c)                                  such other matters as the Committee deems
relevant.

 

14.5                           Subsequent Action; Mandatory Arbitration.

 

(a)                                  Subsequent Action.  A Claimant’s compliance
with the foregoing provisions of this Article 14 is a mandatory prerequisite to
a Claimant’s right to commence any subsequent action with respect to any claim
for benefits under this Plan.

 

(b)                                 Mandatory Arbitration.  Any controversy or
claim arising out of or relating to this Plan shall be resolved by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Arbitration shall be by a single arbitrator experienced in the
matters at issue and selected by the parties in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  The arbitration
shall be held in such place in Minneapolis, Minnesota, as may be specified by
the arbitrator (or any place agreed to by the parties and the arbitrator).  The
decision of the arbitrator shall be final and binding as to any matters
submitted under this Article 14; provided, however, if necessary, such decision
may be enforced in any court having jurisdiction over the subject matter or over
any of the parties to this Plan.  All costs and expenses incurred in connection
with any such arbitration proceeding (including reasonable attorneys’ fees)
shall be borne by the party against which the decision is rendered.  If the
arbitrator’s decision is a compromise, the determination of which party or
parties bears the costs and expenses incurred in connection with such
arbitration proceeding shall be made by the arbitrator on the basis of the
arbitrator’s assessment of the relative merits of the parties’ positions.

 

ARTICLE 15

Establishment of The Trust

 

15.1                           Establishment and Funding of the Trust. The
Company shall establish the Trust. The Company shall at least annually transfer
over to the Trust such assets as the Company determines, in its sole discretion,
are necessary to provide, on a present value basis, for its respective future
liabilities created with respect to the Annual Deferral Amounts, Company
Contribution Amounts, and Company Matching Amounts for the Participants for all
periods prior to the transfer, as well as any debits and credits to the
Participants’ Account Balances

 

24

--------------------------------------------------------------------------------


 

for all periods prior to the transfer, taking into consideration the value of
the assets in such Trust at the time of the transfer.

 

15.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Company, the Participants, and the creditors of the Company
and, where applicable, creditors of Employers other than the Company, to the
assets transferred to the Trust.  The Company shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3                           Distributions From the Trust.  The Company’s
obligations under the Plan may be satisfied with assets of the Trust distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.

 

ARTICLE 16

Miscellaneous

 

16.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1).  The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

16.2                           Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company.  The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

16.3                           Employer Liability.  The Company’s liability for
the payment of benefits, and the obligation of any Employer, shall be defined
only by the Plan and the Election Form and Plan Agreements, as entered into
between the Company, the Employer (if different from the Company) and a
Participant.  Neither the Company nor an Employer shall have any obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Election Form and Plan Agreement.

 

16.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be,

 

25

--------------------------------------------------------------------------------


 

unassignable and non-transferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

16.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an Employee or a Director, or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.

 

16.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.

 

16.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

16.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

16.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Minnesota without regard to its conflicts of laws principles.

 

16.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

Best Buy Co., Inc.

 

Office of the General Counsel

 

7075 Flying Cloud Drive

 

Eden Prairie, MN 55344

 

26

--------------------------------------------------------------------------------


 

with a copy to:

 

 

Elliot S. Kaplan, Esq.

 

Robins, Kaplan, Miller & Ciresi L.L.P.

 

2800 LaSalle Plaza

 

800 LaSalle Avenue

 

Minneapolis, MN 55402

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Company and, where applicable, the Participant’s
Employer, their respective successors and assigns, and the Participant and the
Participant’s designated Beneficiaries.

 

16.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

16.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

16.14                     Incompetence.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

16.15                     Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party.  In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made

 

27

--------------------------------------------------------------------------------


 

by a Participant, to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s benefits under the Plan to that spouse or former
spouse.

 

16.16                 Distribution in the Event of Taxation.

 

(a)                                  In General.  If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the Administrator of the Trust after a Change in Control,
for a distribution of that portion of his or her benefit that has become
taxable.  Upon the grant of such a petition, which grant shall not be
unreasonably withheld (and, after a Change in Control, shall be granted), the 
Company shall distribute to the Participant immediately available funds in an
amount equal to the taxable portion of his or her benefit (which amount shall
not exceed a Participant’s unpaid Account Balance under the Plan).  If the
petition is granted, the tax liability distribution shall be made within ninety
(90) days of the date when the Participant’s petition is granted.  Such a
distribution shall affect and reduce the benefits to be paid under this Plan.

 

(b)                                 Trust.  If the Trust terminates in
accordance with Section 3.6(e) of such Trust and benefits are distributed from
such Trust to a Participant in accordance with that Section, the Participant’s
benefits under this Plan shall be reduced to the extent of such distributions.

 

16.17                     Insurance.  The Company, on its own behalf or on
behalf of the trustees of  the Trust, and, in its sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the trustees may choose.  The Company or the trustees of any of
the Trust, as the case may be, shall be the sole owner and beneficiary of any
such insurance.  The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Company shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for insurance.

 

16.18                     Legal Fees To Enforce Rights After Change in Control. 
The Company is aware that upon the occurrence of a Change in Control, the Board
or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan.  In these
circumstances, the purpose of the Plan could be frustrated.  Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder

 

28

--------------------------------------------------------------------------------


 

or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company irrevocably authorizes such
Participant to retain counsel of his or her choice at the expense of the Company
to represent such Participant in connection with the initiation or defense of
any litigation or other legal action, whether by or against the Company, the
Participant’s Employer or any director, officer, shareholder or other person
affiliated with the Company, the Participant’s Employer or any successor thereto
in any jurisdiction.

 

IN WITNESS WHEREOF, the Company has signed this Third Amended and Restated Plan
document effective as of January 1, 2001.

 

 

Best Buy Co., Inc., a Minnesota corporation

 

 

 

 

 

 

 

 

By:

 /s/ Richard M. Schulze

 

 

 

Richard M. Schulze

 

 

Chief Executive Officer

 

 

 

29

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.

Definitions

1

 

 

 

ARTICLE 2.

Selection, Enrollment, Eligibility

7

2.1

Selection by Committee

7

2.2

Enrollment Requirements.

7

2.3

Eligibility; Commencement of Participation

8

2.4

Termination of Participation and/or Deferrals

8

 

 

 

ARTICLE 3.

Deferral Commitments/Company Matching/Crediting/Taxes

8

3.1

Minimum Deferral

8

3.2

Maximum Deferral

8

3.3

Election to Defer; Effect of Election Form and Plan Agreement

9

3.4

Withholding of Annual Deferral Amounts

9

3.5

Company Contribution Amount

9

3.6

Company Matching Amount

9

3.7

Investment of Trust Assets

10

3.8

Vesting

10

3.9

Crediting/Debiting of Account Balances

11

3.10

FICA and Other Taxes

13

3.11

Distributions

13

 

 

 

ARTICLE 4

In-Service Distribution; Unforeseeable Financial Emergencies

14

4.1

In-Service Distribution

14

4.2

Other Benefits Take Precedence Over In-Service Distribution

14

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

14

 

 

 

ARTICLE 5

Retirement Benefit

15

5.1

Retirement Benefit

15

5.2

Payment of Retirement Benefit

15

5.3

Death Prior to Completion of Retirement Benefit

15

 

 

 

ARTICLE 6

Pre-Retirement Survivor Benefit

15

6.1

Pre-Retirement Survivor Benefit

15

6.2

Payment of Pre-Retirement Survivor Benefit

15

 

 

 

ARTICLE 7

Termination Benefit

16

7.1

Termination Benefit

16

7.2

Payment of Termination Benefit

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE 8

Disability Waiver and Benefit

17

8.1

Disability Waiver

17

8.2

Continued Eligibility; Disability Benefit

17

8.3

Short-Term Disability Waiver

17

 

 

 

ARTICLE 9.

Beneficiary Designation

18

9.1

Beneficiary

18

9.2

Beneficiary Designation; Change; Spousal Consent

18

9.3

Acknowledgment

18

9.4

No Beneficiary Designation

18

9.5

Doubt as to Beneficiary

18

9.6

Discharge of Obligations

19

 

 

 

ARTICLE 10.

Leave of Absence

19

10.1

Paid Leave of Absence

19

10.2

Unpaid Leave of Absence

19

 

 

 

ARTICLE 11.

Termination, Amendment or Modification

19

11.1

Termination

19

11.2

Amendment

20

11.3

Election Form and Plan Agreement

20

11.4

Effect of Payment

21

 

 

 

ARTICLE 12.

Administration

21

12.1

Committee Duties

21

12.2

Administration Upon Change In Control

21

12.3

Agents

22

12.4

Binding Effect of Decisions

22

12.5

Indemnity of Committee

22

12.6

Employer Information

22

 

 

 

ARTICLE 13.

Other Benefits and Agreements

22

13.1

Coordination with Other Benefits

22

 

 

 

ARTICLE 14.

Claims Procedures

22

14.1

Presentation of Claim

23

14.2

Notification of Decision

23

14.3

Review of a Denied Claim

23

14.4

Decision on Review

23

14.5

Subsequent Action; Mandatory Arbitration

24

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

Establishment of The Trust

24

15.1

Establishment and Funding of the Trust

24

15.2

Interrelationship of the Plan and the Trust

25

15.3

Distributions From the Trust

25

 

 

 

ARTICLE 16.

Miscellaneous

25

16.1

Status of Plan

25

16.2

Unsecured General Creditor

25

16.3

Employer Liability

25

16.4

Nonassignability

26

16.5

Not a Contract of Employment

26

16.6

Furnishing Information

26

16.7

Terms

26

16.8

Captions

26

16.9

Governing Law

26

16.10

Notice

26

16.11

Successors

27

16.12

Spouse’s Interest

27

16.13

Validity

27

16.14

Incompetence

27

16.15

Court Order

27

16.16

Distribution in the Event of Taxation

28

16.17

Insurance

28

16.18

Legal Fees To Enforce Rights After Change in Control

28

 

iii

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE
BEST BUY CO., INC.
THIRD AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN

 

JANUARY 1, 2003

 

This First Amendment to the Best Buy Co., Inc. Third Amended and Restated
Deferred Compensation Plan (the “Plan”) is adopted by the Board of Directors of
Best Buy Co., Inc. (the “Company”) effective January 1, 2003.

 

A new Section 4.4 of the Plan is hereby added as follows:

 

4.4                                 Withdrawal Election. A Participant (or,
after a Participant’s death, his or her Beneficiary) may elect, at any time, to
withdraw all of his or her Account Balance, calculated as if there had occurred
a Termination of Employment as of the day of the election, less a withdrawal
penalty equal to ten percent (10%) of such amount (the net amount shall be
referred to as the “Withdrawal Amount”). This election can be made at any time,
before or after Retirement, Disability, death or Termination of Employment, and
whether or not the Participant (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule. If made before Retirement,
Disability or death, a Participant’s Withdrawal Amount shall be calculated as if
there had occurred a Termination of Employment as of the day of the election. No
partial withdrawals of the Withdrawal Amount shall be allowed. The Participant
(or his or her Beneficiary) shall make this election by giving the Committee
advance written notice of the election in a form determined from time to time by
the Committee. The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within sixty (60) days of his or her election. Once the
Withdrawal Amount is paid, the Participant’s participation in the Plan shall
terminate and the Participant shall not be eligible to participate in the Plan
until the first Plan Year following the one (1) year anniversary of the payment
of the Withdrawal Amount. The payment of any such Withdrawal Amount shall not be
subject to the Deduction Limitation.

 

 

IN WITNESS WHEREOF, the Company has signed this First Amendment effective as of
January 1, 2003.

 

 

 

Best Buy Co., Inc., a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ John C. Walden

 

 

 

 

 

John C. Walden

 

 

 

 

Exec VP, Human Capital

 

 

--------------------------------------------------------------------------------